Ransom, C. J.
delivered the opinion of the Court.
It was contended by the plaintiff that, inasmuch as the names of the parties were properly inserted by the justice in the entitling of the cause on his docket, the letters P. and D., with the word “said” prefixed, manifestly referred to the parties plaintiff and defendant; and that it sufficiently appeared from the transcript itself, in favor of whom, and against whom, the judgment was rendered.
The docket entry of a justice’s judgment, is not, technically, a record; but it has all the effect of a record, and should be made in language as explicit and certain, as to *504matters of substance, as a judgment record of this Court. There certainly should be no doubt or uncertainty as to the parties. Who they are, plaintiff and defendant, and in whose favor, and against whom, the judgment was rendered, should appear clearly and conclusively from the docket itself. This did not sufficiently appear, in the transcript offered in evidence in this case.
It requires no argument or authority to show that an ambiguity, apparent on the face of a transcript of judgment, cannot be explained by parol evidence. The evidence received for the purpose of explaining the meaning of the letters P. and D., was clearly inadmissible.

Certified accordingly.